                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 1 of 11


                                                                                    1   David E. Stanley (SBN 133025)
                                                                                        dstanley@reedsmith.com
                                                                                    2   REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2900
                                                                                    3
                                                                                        Los Angeles, CA 90071-1514
                                                                                    4   Telephone:    +1 213 457 8000
                                                                                        Facsimile:    +1 213 457 8080
                                                                                    5
                                                                                        Attorneys for Defendant Astora Women’s
                                                                                    6   Health, LLC (f/k/a American Medical Systems,
                                                                                    7   Inc.)

                                                                                    8

                                                                                    9
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                   10
                                                                                                                    EASTERN DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        CATHERINE L. COONTZ,                            Case No.: 1:20-CV-01379-NONE-JLT
                                                                                   12
                                                                                                              Plaintiff,
REED SMITH LLP




                                                                                                                                        DISCOVERY MATTER
                                                                                   13                  vs.
                                                                                                                                        [PROPOSED] CONFIDENTIALITY AND
                                                                                   14   ASTORA WOMEN’S HEALTH,                          PROTECTIVE ORDER
                                                                                        LLC, and AMERICAN MEDICAL
                                                                                   15   SYSTEMS, INC.,                                  (Doc. 15)
                                                                                   16                         Defendants.
                                                                                   17

                                                                                   18

                                                                                   19          WHEREAS Plaintiff Catherine L. Coontz (“Plaintiff”), and Defendant Astora Women’s

                                                                                   20   Health, LLC (“Defendant”) jointly believe that entry of a protective order pursuant to Federal Rule

                                                                                   21   of Civil Procedure 26(c) should be applied to this matter;

                                                                                   22          WHEREAS, a protective order will expedite the flow of discovery material, facilitate the

                                                                                   23   prompt resolution of disputes over confidentiality, and adequately protect confidential material;

                                                                                   24          NOW, THEREFORE, having found good cause, it is hereby ORDERED THAT:

                                                                                   25          I.      Scope of Order

                                                                                   26          Disclosure and discovery in this proceeding may involve production of information and/or

                                                                                   27   materials which are claimed to include confidential, proprietary, and private information for which

                                                                                   28   special protection from public disclosure and from any purpose other than prosecuting this litigation



                                                                                                              [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 2 of 11


                                                                                    1   may be warranted. Accordingly, the parties hereby stipulate to and petition the court to enter their

                                                                                    2   Stipulated Confidentiality and Protective Order (the “Order”) in this matter. This Order applies

                                                                                    3   equally to CONFIDENTIAL and HIGHLY CONFIDENTIAL material (as defined below)

                                                                                    4   produced/provided and designated as such in this action.

                                                                                    5           II.     Good Cause Statement

                                                                                    6           This action is likely to involve trade secrets, commercial, financial, and/or proprietary

                                                                                    7   information for which special protection from public disclosure and from use for any purpose other

                                                                                    8   than prosecution of this action is warranted. Such confidential and proprietary materials and

                                                                                    9   information consist of, among other things, confidential business or financial information,

                                                                                   10   information regarding confidential business practices, or other confidential research, development,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   or commercial information (including information implicating privacy rights of third parties),

                                                                                   12   information otherwise generally unavailable to the public, or which may be privileged or otherwise
REED SMITH LLP




                                                                                   13   protected from disclosure under state or federal statutes, court rules, case decisions, or common law.

                                                                                   14   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes over

                                                                                   15   confidentiality of discovery materials, to adequately protect information the parties are entitled to

                                                                                   16   keep confidential, to ensure that the parties are permitted reasonable necessary uses of such material

                                                                                   17   in preparation for and in the conduct of trial, to address their handling at the end of the litigation, and

                                                                                   18   serve the ends of justice, a protective order for such information is justified in this matter. It is the

                                                                                   19   intent of the parties that information will not be designated as confidential for tactical reasons and

                                                                                   20   that nothing be so designated without a good faith belief that it has been maintained in a confidential,

                                                                                   21   non-public manner, and there is good cause why it should not be part of the public record of this

                                                                                   22   case.

                                                                                   23           III.    The Order

                                                                                   24           A.      Stipulation

                                                                                   25           1.      By stipulating to the Order, the parties have agreed to be bound by its terms and to

                                                                                   26   request its entry by the Court.

                                                                                   27           B.      Discovery Phase

                                                                                   28           1.      For purposes of this Order, the following definitions shall apply: (a) the term
                                                                                                                                            -1-
                                                                                                               [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 3 of 11


                                                                                    1   “document” and “electronically stored information” shall have the full meanings ascribed to each by

                                                                                    2   the Federal Rules of Civil Procedure and the United States District Court for the Eastern District of

                                                                                    3   California Local Rules, and relevant case law; and (b) the term “producing party” shall be defined as

                                                                                    4   any party or non-party who is required to produce or provide materials or testimony containing

                                                                                    5   confidential information.

                                                                                    6          2.      A producing party may designate as “CONFIDENTIAL” any material the producing

                                                                                    7   party believes in good faith constitutes or discloses information that qualifies for protection,

                                                                                    8   including but not limited to, deposition and trial testimony/transcripts and exhibits thereto, and

                                                                                    9   specifically information that is trade secret or other confidential research, development, or

                                                                                   10   commercial information, and materials that are deemed confidential under Federal Drug
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   Administration (“FDA”) regulations and Health Insurance Portability and Accountability Act

                                                                                   12   (“HIPAA”) statutes and/or regulations.
REED SMITH LLP




                                                                                   13          3.      Confidential information may be further designated as “HIGHLY

                                                                                   14   CONFIDENTIAL” if a Defendant produces materials, including but not limited to, deposition and

                                                                                   15   trial testimony/transcripts and exhibits thereto, that it believes in good faith would, if disclosed,

                                                                                   16   cause substantial economic harm to the competitive position of the entity from which the

                                                                                   17   information was obtained because it is HIGHLY CONFIDENTIAL research and development

                                                                                   18   material on a new product that has not been approved or cleared by the FDA or a similar regulatory

                                                                                   19   body or reflects a party’s price competitiveness in the market or marketing business strategies of a

                                                                                   20   party concerning a current or new product. Counsel will inform the producing party of its intent to

                                                                                   21   disclose such information to any individual who is currently, or who at any time during the pendency

                                                                                   22   of this litigation becomes, a consultant to a competitor of the producing party in the pelvic organ

                                                                                   23   mesh business, or is a consultant to an entity actively investigating entering such business, and

                                                                                   24   thereafter will follow the procedures for disclosure of such materials to such individual as provided

                                                                                   25   in Paragraph III.B.8 of this Order.

                                                                                   26          4.      Challenges to Designations or Redacted Information: Any party may at any time that

                                                                                   27   is consistent with the District Judge’s scheduling orders challenge the redaction or the designation of

                                                                                   28   information as CONFIDENTIAL or HIGHLY CONFIDENTIAL by providing written notice of
                                                                                                                                           -2-
                                                                                                               [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 4 of 11


                                                                                    1   its objection to the designating party, or, in the case of a deposition, either on the record at a

                                                                                    2   deposition or in writing later. Thereafter, counsel for the objecting party must arrange for a meet

                                                                                    3   and confer conference consistent with Local Rule 251(b). If, after the meet-and-confer process

                                                                                    4   required by Local Rule 251(b), the parties cannot reach an agreement, the party claiming the

                                                                                    5   designation of confidentiality or redaction may apply for an appropriate ruling from the Court by

                                                                                    6   following Local Rule 251(c) procedure for Moving Papers, including the filing of a Joint Stipulation,

                                                                                    7   and noticing the hearing of the motion in accordance with Local Rule 251(a). The disputed material

                                                                                    8   shall continue to be treated as designated, or redacted, until the Court orders otherwise. In any such

                                                                                    9   application concerning a ruling on confidentiality or redacted information, the party claiming the

                                                                                   10   designation of confidentiality or redaction has the burden of establishing that such confidential
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   designation or redaction is proper.

                                                                                   12          5.      No person or party subject to this Order shall distribute, transmit, or otherwise
REED SMITH LLP




                                                                                   13   divulge any material marked CONFIDENTIAL or HIGHLY CONFIDENTIAL, except in

                                                                                   14   accordance with this Order.

                                                                                   15          6.      Use of Confidential Material Limited to this Action: Any document or other material

                                                                                   16   which is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL, or the contents thereof, may

                                                                                   17   be used by a party, or a party’s attorney (inside counsel or outside counsel), expert witness,

                                                                                   18   consultant, or other person to whom disclosure is made, only for the purpose of this action. Nothing

                                                                                   19   contained in this Order shall prevent the use of any document or the contents thereof, at any

                                                                                   20   deposition taken in this action. If a party intends to use material that has been marked as HIGHLY

                                                                                   21   CONFIDENTIAL at the deposition of an employee or former employee of a non-producing party in

                                                                                   22   this litigation, then the party shall notify the producing party ten (10) days in advance of the

                                                                                   23   deposition that it intends to use that category of material. If the parties cannot agree on parameters

                                                                                   24   for usage of the material at the deposition, then the producing party will seek the direction of the

                                                                                   25   Court as to the utilization of that category of material in the deposition.

                                                                                   26          7.      Access to Confidential Material: If a party or attorney wishes to disclose any

                                                                                   27   document or other material which is marked CONFIDENTIAL or HIGHLY CONFIDENTIAL,

                                                                                   28   or the contents thereof, to any person actively, or retained to, work on this action (e.g., expert
                                                                                                                                           -3-
                                                                                                               [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 5 of 11


                                                                                    1   witness, consultant), the person making the disclosure shall do the following:

                                                                                    2          (a)     Provide a copy of this Order to the person to whom disclosure is made;

                                                                                    3          (b)     Inform the person to whom disclosure is made that s/he is bound by this Order;

                                                                                    4          (c)     Require the person to whom disclosure is made to sign an acknowledgment and

                                                                                    5                  receipt of this Order;

                                                                                    6          (d)     Instruct the person to whom disclosure is made to return or, in the alternative and

                                                                                    7                  with permission of the producing party, at the conclusion of the case to destroy any

                                                                                    8                  document or other material which is marked CONFIDENTIAL or HIGHLY

                                                                                    9                  CONFIDENTIAL, including notes or memoranda made from CONFIDENTIAL or

                                                                                   10                  HIGHLY CONFIDENTIAL material;
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          (e)     Maintain a list of persons to whom disclosure was made and the CONFIDENTIAL

                                                                                   12                  or HIGHLY CONFIDENTIAL materials which were disclosed to that person;
REED SMITH LLP




                                                                                   13          (f)     At the conclusion of this action, gather the CONFIDENTIAL or HIGHLY

                                                                                   14                  CONFIDENTIAL materials, copies thereof, and related notes and memoranda, and

                                                                                   15                  return them to the party or attorney who originally disclosed them, or destroy them,

                                                                                   16                  providing a certificate of compliance with the terms of this Protective Order. If

                                                                                   17                  counsel for one party have created work product incorporating, describing or referring

                                                                                   18                  to another party’s confidential or highly confidential documents, counsel who have

                                                                                   19                  created the work product must collect all copies from experts and other consultants

                                                                                   20                  and must return or destroy all copies of confidential or highly confidential documents

                                                                                   21                  attached to the work product. However, the counsel that created the work product

                                                                                   22                  may retain the work product itself once all copies are collected and all copies of

                                                                                   23                  confidential or highly confidential documents are returned or destroyed. No work

                                                                                   24                  product incorporating, describing or referring to another party’s confidential or highly

                                                                                   25                  confidential documents may be disseminated to any person or used for any purpose

                                                                                   26                  once the litigation is concluded.; and

                                                                                   27          (g)     With respect to access or use of HIGHLY CONFIDENTIAL documents by in-house

                                                                                   28                  counsel, only “Designated In-House Counsel” of Defendants may have access to
                                                                                                                                         -4-
                                                                                                              [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 6 of 11


                                                                                    1                  information designated as HIGHLY CONFIDENTIAL by another producing party.

                                                                                    2                  “Designated In-House Counsel” shall mean: (1) an in-house attorney; and (2) one

                                                                                    3                  paralegal and/or clerical employee for each such Designated In-House Counsel to

                                                                                    4                  provide administrative support. Each Designated In-House Counsel shall complete

                                                                                    5                  and sign a copy of the Undertaking in Exhibit A, and each such completed, signed

                                                                                    6                  form shall be transmitted by e-mail to counsel for the other parties before disclosure

                                                                                    7                  of any such other party’s CONFIDENTIAL or HIGHLY CONFIDENTIAL

                                                                                    8                  information to the Designated In-House Counsel.

                                                                                    9          8.      Disclosure Requirements for HIGHLY CONFIDENTIAL information to

                                                                                   10   Competitor Related Consultants: Prior to disclosure, plaintiff(s) will inform the producing party of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   its intent to disclose HIGHLY CONFIDENTIAL material to anyone who is currently, or who at

                                                                                   12   any time during the pendency of this litigation becomes, a consultant to a competitor (as such
REED SMITH LLP




                                                                                   13   individuals are defined in Paragraph III.B.3 above) in the manner set forth below:

                                                                                   14          (a)     Give at least ten (10) day notice in writing to counsel for the party who designated

                                                                                   15                  such information as HIGHLY CONFIDENTIAL of the intent to so disclose that

                                                                                   16                  information, although the disclosing party is not required to identify the intended

                                                                                   17                  recipient of such materials.

                                                                                   18          (b)     Within ten (10) days thereafter, counsel for the parties shall attempt to resolve any

                                                                                   19                  disputes between them regarding the production of the HIGHLY CONFIDENTIAL

                                                                                   20                  material to the intended individuals, in accordance with Local Rule 251(b).

                                                                                   21          (c)     If the parties are unable to resolve any dispute regarding such production, within an

                                                                                   22                  additional seven (7) days, the party who designated the information in question as

                                                                                   23                  HIGHLY CONFIDENTIAL shall file a motion objecting to the proposed disclosure

                                                                                   24                  by following Local Rule 251(c) procedure for Moving Papers, including the filing of

                                                                                   25                  a Joint Stipulation, and noticing the hearing of the motion in accordance with Local

                                                                                   26                  Rule 251(f). In making such motion, it shall be the producing party’s burden to

                                                                                   27                  demonstrate good cause for preventing the disclosure. (d)    If the Court permits

                                                                                   28                  disclosure of the material designated as HIGHLY CONFIDENTIAL at issue, the
                                                                                                                                         -5-
                                                                                                              [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 7 of 11


                                                                                    1                  information remains designated as HIGHLY CONFIDENTIAL and the individual

                                                                                    2                  receiving such information shall be bound by the requirements of Paragraph III.B.7.

                                                                                    3          9.      Redaction of CONFIDENTIAL Material: The parties recognize that certain FDA,

                                                                                    4   other governmental agencies, and certain relevant statutes require redaction of certain information

                                                                                    5   prior to production of certain information by Defendants and that Defendants will comply with those

                                                                                    6   requirements and redact such information as directed. Producing parties will provide a redaction log

                                                                                    7   identifying the reason for redaction. Any party challenging information that has been redacted may

                                                                                    8   do so in accordance with Paragraph III.B.4 of this Protective Order, or otherwise in accordance with

                                                                                    9   the Federal Rules of Civil Procedure and the United States District Court for the Eastern District of

                                                                                   10   California Local Rules and/or Orders of this Court.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          10.     Use of CONFIDENTIAL Material at Depositions: All transcripts and exhibits shall

                                                                                   12   be treated as if designated CONFIDENTIAL for a period of thirty (30) days after the transcript is
REED SMITH LLP




                                                                                   13   available from the court reporter. Counsel for any party may designate during the deposition or

                                                                                   14   during the thirty day period after the transcript is available from the court reporter any portion of the

                                                                                   15   transcript as CONFIDENTIAL or HIGHLY CONFIDENTIAL by denominating by page and line,

                                                                                   16   and by designating any exhibits, that are to be considered CONFIDENTIAL or HIGHLY

                                                                                   17   CONFIDENTIAL pursuant to the criteria set forth in this Order. Such designation shall be

                                                                                   18   communicated to all parties. Transcript portions and exhibits designated in accordance with this

                                                                                   19   paragraph shall be disclosed only in accordance with this Order. A party may challenge the

                                                                                   20   CONFIDENTIAL or HIGHLY CONFIDENTIAL designation or portions thereof in accordance

                                                                                   21   with the provisions of Paragraph III.B.4 above.

                                                                                   22          11.     Inadvertent Failure to Properly Designate CONFIDENTIAL Material: Inadvertent

                                                                                   23   production of any document or information without a designation of CONFIDENTIAL or

                                                                                   24   HIGHLY CONFIDENTIAL will not be deemed to waive a party's claim to its CONFIDENTIAL

                                                                                   25   nature or stop said party from designating said document or information as CONFIDENTIAL or

                                                                                   26   HIGHLY CONFIDENTIAL at a later date. Disclosure of said document or information by another

                                                                                   27   party prior to such later designation shall not be deemed a violation of the provisions of this Order.

                                                                                   28
                                                                                                                                          -6-
                                                                                                               [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 8 of 11


                                                                                    1          12.     Inadvertent Disclosure of Privileged Documents, “Clawback” Procedure: Inadvertent

                                                                                    2   production of documents or electronically stored information (“ESI”) (collectively “Inadvertently

                                                                                    3   Produced Documents”) subject to work-product or attorney-client privilege, or other legal privilege

                                                                                    4   protecting information from discovery, shall not constitute a waiver of the privilege, provided that

                                                                                    5   the producing party shall notify the receiving party in writing as set forth herein. In the event that a

                                                                                    6   party inadvertently produces documents or ESI subject to a claim of privilege, the producing party

                                                                                    7   shall, within ten (10) days of the discovery of the inadvertent disclosure, notify the other party in

                                                                                    8   writing of the inadvertent disclosure. The producing party may, in the notice, request a “clawback”

                                                                                    9   of the inadvertently disclosed material. The party receiving such clawback notice shall immediately

                                                                                   10   and diligently act to retrieve the Inadvertently Produced Documents, and all copies, including any
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   loaded to databases, and return them to the producing party or destroy them as agreed between the

                                                                                   12   parties. All notes or other work product of the receiving party reflecting the contents of such
REED SMITH LLP




                                                                                   13   materials shall be destroyed and not used.

                                                                                   14          If the receiving party elects to file a motion as set forth below, the receiving party, subject to

                                                                                   15   the requirements below, may retain possession of the Inadvertently Produced Documents as well as

                                                                                   16   any notes or other work product of the receiving party reflecting the contents of such materials

                                                                                   17   pending the resolution by the Court of the motion below, but shall segregate and not use them

                                                                                   18   pending resolution of the motion. If the receiving party's motion is denied, the receiving party shall

                                                                                   19   promptly comply with the immediately preceding provisions of this paragraph. No use shall be made

                                                                                   20   of such Inadvertently Produced Documents during depositions or at trial, nor shall they be disclosed

                                                                                   21   to anyone who was not given access to them prior to the request to return or destroy them unless

                                                                                   22   otherwise ordered by the Court.

                                                                                   23          The party receiving such Inadvertently Produced Documents may, after receipt of the

                                                                                   24   producing party's notice of inadvertent production, move the Court to dispute the claim of privilege.

                                                                                   25          13.     There is no waiver of privilege or work product protection in this matter or any other

                                                                                   26   matter in any other jurisdiction for any document clawed-back under this clause, or for the subject

                                                                                   27   matter of any such document, whether the privileged document was inadvertently provided

                                                                                   28   following review or as part of a “Quick Peek” production. In the event that any party receives
                                                                                                                                           -7-
                                                                                                               [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 9 of 11


                                                                                    1   information produced in discovery from any other party that reasonably appears to be Inadvertently

                                                                                    2   Produced Documents, the receiving party shall promptly notify the producing party in writing of the

                                                                                    3   apparent inadvertent production.

                                                                                    4          14.     Disclosure/Production of Documents, No Waiver: A party’s disclosure or production

                                                                                    5   of any document or group or category of documents (the “produced documents”) shall not constitute

                                                                                    6   a waiver of any privilege or protection, including but not limited to privilege or work product

                                                                                    7   protection with respect to: (a) any other communications or documents relating or referring to the

                                                                                    8   same or similar subject matter (“subject matter waiver”); and (b) any other communications or

                                                                                    9   documents referring or relating to the parties who sent or received or are named in any such

                                                                                   10   document or documents. A party thus may not challenge another party’s claims of privilege for
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   documents remaining on its privilege logs on grounds of waiver of any privilege or protection.

                                                                                   12          C.      POST DISCOVERY PHASE
REED SMITH LLP




                                                                                   13          1.      If any party or attorney wishes to file, or use as an exhibit or as testimonial evidence

                                                                                   14   at a hearing or trial, any CONFIDENTIAL or HIGHLY CONFIDENTIAL material, such party

                                                                                   15   must provide reasonable notice to the producing party of the intended use of such information. The

                                                                                   16   parties shall then attempt to resolve the matter of continued confidentiality by either (a) removing

                                                                                   17   the CONFIDENTIAL or HIGHLY CONFIDENTIAL marking, (b) creating a mutually acceptable

                                                                                   18   redacted version that suffices for purposes of the case, or (c) conferring about methods to avoid or

                                                                                   19   limit public disclosure of such information during testimony. If an amicable resolution proves

                                                                                   20   unsuccessful, the proponent of continued confidentiality may present the issue to the Court for

                                                                                   21   resolution. The proponent of continued confidentiality will have the burden of persuasion that the

                                                                                   22   document or material should be withheld from the public record.

                                                                                   23          2.      Survival of Protective Order: Throughout and after the conclusion of this litigation,

                                                                                   24   including any appeals, the restrictions on communication and disclosure provided for herein shall

                                                                                   25   continue to be binding upon the parties and all other persons to whom CONFIDENTIAL and

                                                                                   26   HIGHLY CONFIDENTIAL material has been communicated or disclosed pursuant to the

                                                                                   27   provisions of this Order or any other order of the Court.

                                                                                   28
                                                                                                                                          -8-
                                                                                                              [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 10 of 11


                                                                                    1          3.      Return or Destruction of CONFIDENTIAL Material Upon Termination of

                                                                                    2   Litigation: Within sixty (60) days after the final termination of this action, each party, upon request

                                                                                    3   of the other party, shall either return to the producing party, or destroy, all CONFIDENTIAL and

                                                                                    4   HIGHLY CONFIDENTIAL material designated by any other party (including any such material

                                                                                    5   disclosed to third persons), except for any attorneys’ work-product for the party returning the

                                                                                    6   material, and shall provide confirmation in writing to opposing counsel if such materials are

                                                                                    7   destroyed.

                                                                                    8          4.      Modification of this Order: Nothing in this Order shall prevent any other party from

                                                                                    9   seeking amendments broadening or restricting the rights of access to or the use of

                                                                                   10   CONFIDENTIAL and/or HIGHLY CONFIDENTIAL material or otherwise modifying this
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   Order; and this Order may be amended without leave of the Court by the agreement of the

                                                                                   12   undersigned attorneys for the parties in the form of a Stipulation that shall be filed in this case.
REED SMITH LLP




                                                                                   13                                                   ORDER

                                                                                   14          Based upon the stipulation of the parties, the Court ORDERS:

                                                                                   15          1.      The stipulated protective order is GRANTED. The parties are advised that nothing in

                                                                                   16   this order entitles any party to file any documents—even those subject to this order—under seal.

                                                                                   17   Instead, the party seeking to file a document under seal must comply with Local Rule 141 and

                                                                                   18   demonstrate legal cause for removing the document from the public docket.

                                                                                   19
                                                                                        IT IS SO ORDERED.
                                                                                   20

                                                                                   21      Dated:     December 11, 2020                             /s/ Jennifer L. Thurston
                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                                           -9-
                                                                                                               [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
                                                                                         Case 1:20-cv-01379-NONE-JLT Document 18 Filed 12/11/20 Page 11 of 11


                                                                                    1                                                 EXHIBIT A

                                                                                    2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                    3   I, _____________________________ [print or type full name], of _________________ [print or

                                                                                    4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                                                                                    5   Stipulated Protective Order that was issued by the United States District Court for the Eastern

                                                                                    6   District of California on ________________________ in Catherine L. Coontz v. Astora Women’s

                                                                                    7   Health, LLC, et al, Case No. 1:20-CV-01379-NONE-JLT. I agree to comply with and to be bound

                                                                                    8   by all the terms of this Stipulated Confidentially and Protective Order and I understand and

                                                                                    9   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of

                                                                                   10   contempt. I solemnly promise that I will not disclose in any manner any information or item that is
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   subject to this Stipulated Confidentiality and Protective Order to any person or entity except in strict

                                                                                   12   compliance with the provisions of this Order. I further agree to submit to the jurisdiction of the
REED SMITH LLP




                                                                                   13   United States District Court for the Eastern District of California for enforcing the terms of this

                                                                                   14   Stipulated Confidentiality and Protective Order, even if such enforcement proceedings occur after

                                                                                   15   termination of this action. I hereby appoint __________________________ [print or type full

                                                                                   16   name] of

                                                                                   17   _______________________________________ [print or type full address and telephone number] as

                                                                                   18   my California agent for service of process in connection with this action or any proceedings related

                                                                                   19   to enforcement of this Stipulated Confidentiality and Protective Order.

                                                                                   20

                                                                                   21   Date: ______________________________________

                                                                                   22   City and State where sworn and signed: _________________________________

                                                                                   23   Printed name: _______________________________

                                                                                   24   Signature: __________________________________

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                                         - 10 -
                                                                                                              [PROPOSED] CONFIDENTIALITY AND PROTECTIVE ORDER
